Filed 4/1/16 In re J.D. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



In re J.D., a Person Coming Under the                                B266542
Juvenile Court Law.                                                  (Los Angeles County Super. Ct.
                                                                      No. DK01668)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

KENNETH D.,

         Defendant and Appellant.



         APPEAL from the orders of the Superior Court of Los Angeles County, Emma
Castro, Judge. Dismissed.
         Andre F.F. Toscano, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearances for Plaintiff and Respondent.
                                           ______________________
       Kenneth D. (father) appeals from the dependency court’s July 8, 2015 order
continuing jurisdiction under Welfare and Institutions Code section 364. While father’s
appeal was pending, the dependency court terminated jurisdiction on February 11, 2016,
granting father joint legal custody and sole physical custody of his son, J.D., and granting
C.O. (mother) monitored visitation.1 The Los Angeles County Department of Children
and Family Services has declined to take a position on father’s appeal. We provided the
parties an opportunity to address whether we should take judicial notice of the court’s
January 14, 2016 order and find father’s appeal moot.2
       “‘An appeal becomes moot when, through no fault of the respondent, the
occurrence of an event renders it impossible for the appellate court to grant the appellant
effective relief. [Citations.]’ (In re Esperanza C. (2008) 165 Cal. App. 4th 1042, 1054.)”
(In re Anna S. (2010) 180 Cal. App. 4th 1489, 1498.) Father’s appeal is moot because no
effective relief can be given on appeal. The dependency court has terminated
jurisdiction, and father has sole physical custody of J.D. Father has not identified any




       1 We take judicial notice of the February 11, 2016, minute order (Evid. Code,
§ 452, subd. (d)).

       2 The court sent a letter on February 25, 2016, inviting counsel to file letter briefs,
and father’s counsel filed a letter brief stating he does not oppose the Court taking
judicial notice of the later order and submitting to this court’s ruling on his appeal.

                                              2
prejudice stemming from the July 8, 2015 order that this court could remedy on appeal.
We dismiss father’s appeal as moot.




             KRIEGLER, J.


We concur:



             TURNER, P. J.




             KUMAR, J. *




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           3